Case: 17-10889      Document: 00514565723         Page: 1    Date Filed: 07/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-10889
                                                                                FILED
                                  Summary Calendar                          July 23, 2018
                                                                           Lyle W. Cayce
JARENE FLETCHER,                                                                Clerk


                                                 Petitioner-Appellant

v.

COURT OF CRIMINAL APPEALS OF TEXAS,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:17-CV-543


Before ELROD, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Jarene Fletcher, Texas prisoner # 821460, moves for leave to proceed in
forma pauperis (IFP) on appeal from the district court’s denial of his petition
for a writ of mandamus, seeking to compel the Texas Court of Criminal Appeals
to direct the clerk of the 323rd Judicial District Court to file Fletcher’s habeas
corpus proceeding in the juvenile court in that district. By moving to proceed
IFP, Fletcher is challenging the district court’s certification that his appeal was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10889    Document: 00514565723     Page: 2   Date Filed: 07/23/2018


                                 No. 17-10889

not taken in good faith because it is frivolous. See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith “is limited
to whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citations omitted).
      This court has the authority to enter mandamus under the All Writs Act.
28 U.S.C. § 1651(a); see In re Marcum L.L.P., 670 F.3d 636, 639 (5th Cir. 2012).
However, “a federal court lacks the general power to issue writs of mandamus
to direct state courts and their judicial officers in the performance of their
duties where mandamus is the only relief sought.” Moye v. Clerk, DeKalb
County Super. Ct., 474 F.2d 1275, 1276 (5th Cir. 1973). Thus, the district court
correctly determined that it does not have the authority to provide the relief
that Fletcher requests.
      Fletcher’s appeal is without arguable merit and is frivolous.          See
Howard, 707 F.2d at 219-20. Accordingly, we deny the IFP motion and dismiss
the appeal as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      IFP MOTION DENIED; APPEAL DISMISSED.




                                       2